DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment to the Specification
The amendment to the specification filed on 12/10/2021 has been approved by the examiner. 
EXAMINER' S AMENDMENT
Authorization for this examiner' s amendment was given in a telephone interview with Jae Youn Kim (Reg No. 69215) on December 17, 2021, 2021. The application has been amended as follows:

Claim 2 line 1 replace “(Currently Amended)” with “(Canceled)”. 

Allowable Subject Matter
Claims 1,3-4, and 6-7 are allowed.
The following is a statement of reasons for allowance:  
Regarding independent claim(s) 1, although the prior art discloses a method of operating an energy storage system (ESS) with optimal efficiency, comprising the steps 
charge of the battery; creating charge/discharge efficiency data of a unit-battery energy storage system (BESS) including the PCS and the battery by using the collected charge/discharge efficiency data of the PCS; determining optimal charge/discharge levels of at least two unit-BESSs included in the ESS by using charge/discharge efficiency data of the at least two unit-BESSs to satisfy commanded input/output power values of the whole ESS at a current point of time; and charging or discharging the at least two unit-BESSs depending on determined optimal charge/discharge power values,
wherein the step of creating charge/discharge efficiency data of the unit-BESS includes:
dividing a current-state of charge (SOC) section of the battery included in each of the at
least two unit-BESSs into multiple current-SOC subsections; and, wherein the step of creating charge/discharge efficiency data of each of the unit-BESSs includes steps of: dividing a current-SOC section of a battery included in the each of the unit-BESSs into multiple current-SOC subsections, the prior art of record does not disclose or teach the combination of:

drawing relationships between target-SOC of the battery and charge/discharge efficiency of the each unit BESS by combining a relationship between the target-SOC of the battery and charge/discharge efficiency of the battery with that between the target-SOC of the battery and charge/discharge efficiency of the PCS in charge of the battery with respect to the individual current-SOC subsections”


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



	/DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859